Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-170177) pertaining to the SeaCube Container Leasing Ltd. 2010 Omnibus Equity Incentive Plan of SeaCube Container Leasing Ltd of our report dated March10, 2011, with respect to the consolidated financial statements and schedule of SeaCube Container Leasing Ltd., included in this Annual Report on Form10-K for the year ended December31, 2010. /s/ Ernst& YoungLLP MetroPark, New Jersey March 10, 2011
